Cite as 2013 Ark. 359

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-12-830

                                                    Opinion Delivered September   26, 2013

JESSIE HILL                                         APPELLEE’S MOTIONS TO DISMISS
                                APPELLANT           APPEAL AND TO STAY BRIEF TIME
                                                    [GRANT COUNTY CIRCUIT COURT,
V.                                                  27CR-95-38, HON. ED M. KOON,
                                                    JUDGE]
STATE OF ARKANSAS
                                  APPELLEE
                                                    MOTION TO DISMISS APPEAL
                                                    GRANTED; MOTION TO STAY BRIEF
                                                    TIME MOOT.


                                        PER CURIAM

       Appellant Jessie Hill was convicted of capital murder and sentenced to life imprisonment

without parole in the Grant County Circuit Court in 1995. This court affirmed the judgment.

Hill v. State, 325 Ark. 419, 931 S.W.2d 64 (1996). In 2012, appellant filed in the trial court a

motion under the case number for his 1995 conviction that sought a hearing on the denial of

his request to the Arkansas State Crime Laboratory under the Arkansas Freedom of Information

Act (“FOIA”), codified as Arkansas Code Annotated sections 25-19-101 to -110 (Repl. 2002 &

Supp. 2011). The request sought a copy of fingerprint-analysis test results on a piece of evidence

from the trial. The motion was denied, and appellant lodged an appeal in this court.

       The State has filed motions to dismiss the appeal and to stay the time for filing the State’s

brief pending this court’s decision on the motion to dismiss. We grant the motion to dismiss.

Because we dismiss the appeal, the motion to stay brief time is moot.

       An appeal of the denial of postconviction relief will not be permitted to go forward
                                          Cite as 2013 Ark. 359

where it is clear that the appellant could not prevail. Greene v. State, 2013 Ark. 251 (per curiam);

Bryant v. May, 2013 Ark. 168 (per curiam); Glaze v. State, 2013 Ark. 141 (per curiam); King v. State,

2013 Ark. 133 (per curiam). The State correctly asserts in its motion to dismiss the appeal that

the trial court lacked jurisdiction to consider the motion that appellant filed. Where the circuit

court lacks jurisdiction, this court also lacks jurisdiction. Murphy v. State, 2013 Ark. 243 (per

curiam); Justus v. State, 2012 Ark. 91.

       Appellant sought a hearing in the circuit court under section 25-19-107 of the FOIA on

the basis that he had been denied the request submitted to the custodian of records for the crime

lab. The State correctly contends that, under section 25-19-107(a), an appeal of the denial of the

FOIA request such as appellant’s must be filed in either the Pulaski County Circuit Court or in

the circuit court of the county where the aggrieved party resides.1 Appellant is not incarcerated

in Grant County, and the Grant County Circuit Court did not have jurisdiction to hear

appellant’s motion under the FOIA.

       Motion to dismiss appeal granted; motion to stay brief time moot.

       Jessie Hill, pro se appellant.

       No response.




       1
        In his response, appellant appears to contend that the Grant County Prosecuting
Attorney is involved in the denial of the request, citing an unpublished case that reversed for a
hearing. Appellant’s request under the FOIA was not included in the record, but the motion for
hearing specifically indicated that it was addressed to the custodian of the state agency and not
to the prosecuting attorney.
                                                   2